DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 10 July 2019 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "wherein request permission comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the Radius protocol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al (hereinafter “Sheth”, 2020/0322145) in view of Rigney et al (hereinafter “Rigney”, NPL: RFC 2865).
As per Claim 1, Sheth discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method for a network access server in an enterprise network, the method comprising: 
receive, from a user of the enterprise network, a request to access an application hosted outside the enterprise network (at least paragraph 46; connecting applications hosted on devices to cloud or enterprise hosted services);
responsive to the request, send an access request message to a policy management server for the enterprise network, the access request message identifying the application (at least paragraph 119; an access-request 506 is sent from the client 504 to initiate an access request from the RADIUS server 502);
receive, from the policy management server, permission for the user to access the application (at least paragraph 119; When accepted, an access-accept 508 is returned from the RADIUS server 502 to the client 504); 
report, to the policy management server, a usage of the application by the user subsequent to granting the permission (at least paragraph 119; user accounting information to a designated RADIUS accounting server. At the start of service delivery, the NAS generates an Accounting Start packet 510 describing the type of service being 
Sheth fails to explicitly disclose revoke the permission responsive to the usage of the application by the user exceeding a predetermined usage limit of the application for the user. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Rigney. Rigney discloses, in RADIUS art, attributes of AAA requests and responses can include session or idle timeout attribute (at least Rigney section 5.27-28; see also sections 4.1-4.2, 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Rigney’s timeout with Sheth as this is part of the RADIUS standard such that if a user exceeds the given session timeout time, a CoA or disconnect would terminate the user’s session at that time according to the accounting of the session.
As per Claim 2. The medium of claim 1, wherein the usage limit includes at least one of: an amount of data; a period of time; and an amount of time (at least Rigney section 5.27; see also sections 4.1-4.2, 5; maximum number of seconds).
As per Claim 3. The medium of claim 1, wherein request permission comprises: send an Access-Request message according to the RADIUS protocol (at least paragraph 119; an access-request 506 is sent from the client 504 to initiate an access request from the RADIUS server 502).
As per Claim 4. The medium of claim 3, wherein receive permission for the user to access the application comprises: receive an Access-Accept message according to 
As per Claim 5. The medium of claim 1, wherein report a usage of the application by the user subsequent to granting the permission comprises: send an Accounting-Request message according to the RADIUS protocol, wherein the Accounting-Request message specifies the usage of the application by the user (at least paragraph 119; user accounting information to a designated RADIUS accounting server. At the start of service delivery, the NAS generates an Accounting Start packet 510 describing the type of service being delivered and the user accessing the service. The client 504 sends a request with the Accounting Start packet 510 to the RADIUS server 502).
As per Claim 6. The medium of claim 1, wherein revoke the permission comprises: disconnect the user from the application (at least Rigney section 5.27; see termination of session).
As per Claim 7. The medium of claim 1, wherein revoke the permission comprises: receive, according to the RADIUS protocol, at least one of a Change of Authorization message and a Packet of Disconnect (at least Rigney section 5.27-28; see also sections 4.1-4.2, 5; maximum number of consecutive seconds of idle time this user should be permitted before being disconnected by the NAS).
As per Claim 8, Sheth discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware 
send, to a network access server in the enterprise network, an access accept message responsive to receiving, from the network access server, an access request message, the access request message identifying a user of the enterprise network and an application hosted outside the enterprise network the user requested to access, wherein the network access server grants permission to the user to access the application responsive to receiving the access accept message (at least paragraph 119; an access-request 506 is sent from the client 504 to initiate an access request from the RADIUS server 502; When accepted, an access-accept 508 is returned from the RADIUS server 502 to the client 504); 
determine a usage of the application by the user subsequent to granting the permission (at least paragraph 119; user accounting information to a designated RADIUS accounting server. At the start of service delivery, the NAS generates an Accounting Start packet 510 describing the type of service being delivered and the user accessing the service. The client 504 sends a request with the Accounting Start packet 510 to the RADIUS server 502).
Sheth fails to explicitly disclose revoke the permission responsive to the usage of the application by the user exceeding a predetermined usage limit of the application for the user. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Rigney. Rigney discloses, in RADIUS art, attributes of AAA requests and responses can include session or idle timeout attribute (at least Rigney section 5.27-28; see also sections 4.1-4.2, 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Rigney’s timeout with Sheth as this is part of the RADIUS standard such that if a user exceeds the given session timeout time, a CoA or disconnect would terminate the user’s session at that time according to the accounting of the session.
As per Claims 9-20. The limitations therein have substantially the same scope as claims 1-8 because claims 9-14 are a medium performing a method for a policy management server for implementing the transmission of the data received by the medium performing a method for a network access server of claims 1-7; Similarly, claims 15-20 are a system comprising the medium performing a method for a policy management server as in claims 8-14 for implementing the transmission of the data received by the medium performing a method for a network access server of claims 1-8. Therefore claims 9-20 are rejected for at least the same reasons as claims 1-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457